Citation Nr: 0909281	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-13 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the Veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.

(The issue of entitlement to an initial evaluation in excess 
of 30 percent for headaches with blurred vision, sensitivity 
to the ears and scalp, and hand tremors, is the subject of a 
separate Board of Veterans' Appeals (Board) decision.)


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 and June 
1997.

This matter came to the Board on appeal from a December 2006 
determination by the Vocational Rehabilitation and Counseling 
(VR&C) Division of the Indianapolis, Indiana, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Through participation in the vocational rehabilitation 
program, the Veteran obtained a Bachelor of Science (BS) 
degree in Business Management in May 2004.

2.  In July 2004, the Veteran was notified that he had 
completed his vocational rehabilitation and employment 
program and was declared rehabilitated; the Veteran was 
informed that he could appeal this determination, but he did 
not do so.  

3.  Thereafter, the Veteran chose to pursue additional 
education, in lieu of obtaining employment different from his 
prior employment, after completing his prescribed program of 
training and rehabilitation services; in addition, he 
simultaneously continued his prior employment with his 
employer, Driesen Aircraft Interior Systems

4.  To continue his education, the Veteran then utilized VA 
Chapter 30 educational assistance benefits to thereafter to 
obtain an advanced degree, pursuing a Masters in Business 
Administration (MBA), while working for Driesen Aircraft 
Interior Systems.  

5.  In 2006, after completing the MBA, the Veteran was 
promoted by his employer to Sales Account Manager, with an 
annual salary of approximately $70,000.

6.  In November 2006, the Veteran applied for additional 
vocational rehabilitation training, seeking training for 
employment in the field of post-secondary education or 
professional management consulting.  

7.  The evidence does not demonstrate that, at the time the 
Veteran began his pursuit of a BS degree in Business 
Management, or since that time, that his service-connected 
disabilities have worsened to the extent that the effects of 
the disabilities precluded him from performing the duties of 
the occupation for which he was previously found 
rehabilitated.

8.  The Veteran's employment handicap and capabilities do not 
render him unsuitable for employment in the occupational 
objective for which services were provided by VA under the 
Chapter 31 vocational rehabilitation program.


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38 of the 
United States Code have not been met.  38 U.S.C.A. § 3100 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 21.283, 21.284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, addresses VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2005).  The United 
States Court of Appeal for Veterans Claims (Court) has held, 
however, that the VCAA is inapplicable to matters of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  With regard to this claim, there is no 
debate as to the relevant facts.  Rather, the issue turns on 
a simple application of the law to those facts.  Therefore, 
VA's duties under VCAA do not apply to this claim.


Vocational Rehabilitation Training

The Veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.

The record reflects that service connection is in effect for 
cervical herniated disc C5-6, status post discectomy, with 
residual neck, bilateral shoulder, and elbow pain; and 
headaches with blurred vision, sensitivity to the ears and 
scalp, and hand tremors.  Both disabilities are rated as 30 
percent disabling; with a combined 50 percent rating per 
38 C.F.R. § 4.25.

The Veteran was granted and participated in VA vocational 
rehabilitation training.  In March 2002, a Rehabilitation 
Plan was completed which stated that the Veteran's objective 
for the vocational rehabilitation training was to obtained a 
BS in business management.  He anticipated attending Indiana 
Wesleyan University.  His program goal was to secure and 
maintain employment in the field of business administration.  
Thereafter, the Veteran participated in the vocational 
rehabilitation training.  He obtained a BS degree in Business 
Management in May 2004 from Indiana Wesleyan University.  

In July 2004, the Veteran was notified that he had completed 
his vocational rehabilitation program and was declared 
rehabilitated.  The Veteran was informed that he could appeal 
this determination, but he did not do so.  This letter 
informed the Veteran that rehabilitated status meant that he 
had completed his training under his rehabilitation plan.  
The goal of his plan was for the Veteran to get a suitable 
job.  Although VA offered to help the Veteran get a job 
because VA felt his was job ready, the Veteran had decided to 
continued his education, pursuing an MBA at Anderson 
University beginning in August 2004.  Thus, the Veteran chose 
to pursue additional education, in lieu of obtaining 
employment different from his prior employment, after 
completing his prescribed program of training and 
rehabilitation services, which is an option for rehabilitated 
veterans.

Thereafter, the Veteran utilized VA Chapter 30 educational 
assistance benefits to obtain an advanced degree, pursuing 
the aforementioned MBA, while working for Driesen Aircraft 
Interior Systems.  In 2006, after completing the MBA, the 
Veteran was promoted by his employer to Sales Account Manager 
at Driesen Aircraft Interior Systems.  In January 2007, he 
reported to his Vocational Rehabilitation Counselor (VRC) 
that he had an annual salary of approximately $70,000.

In November 2006, the Veteran applied for additional 
vocational rehabilitation training, seeking training for 
employment in the field of post-secondary education for 
professional management consulting.  The Veteran explained 
that although he had accepted a Sales and Marketing role at 
Driesen Aircraft Interior Systems, this role was not 
conducive with his personal interests.  He wanted additional 
Chapter 31 benefits in order to purse a doctoral program.  He 
stated that he had come to realize during his recent pursuant 
of the MBA, that, for himself, a career alternative to a 
technical position within aerospace would lie in the field of 
post-secondary education or professional management 
consulting.  He wanted additional Chapter 31 benefits to make 
himself a viable candidate for his desired career goals.  He 
submitted correspondence showing that he had been accepted 
into the online Dual Doctorate of Business Administration 
program of Swiss Management Center and Universidad Mayor 
University Chile.  The Veteran contends that he does not 
believe that he was ever "rehabilitated" since he has not 
obtained employment aligned with his personal interests.  

Initially, the Board notes that the Veteran had not asserted 
nor does the record show that his request for additional 
vocational rehabilitation training is due to any change in 
service-connected disabilities since he attained 
rehabilitated status.

The purpose of "rehabilitated" status is to identify those 
cases in which the goals of a rehabilitation program or a 
program of employment services have been substantially 
achieved.  38 C.F.R. § 21.196(a).  A veteran's case shall be 
assigned to "rehabilitated" status from employment services 
status when his case meets the criteria for rehabilitation 
contained in 38 C.F.R. § 21.283.

38 C.F.R. § 21.283 provides that for purposes of Chapter 31 a 
veteran shall be declared rehabilitated when he or she has 
overcome the employment handicap to the maximum extent 
feasible as described in paragraph (c), (d) or (e) of this 
section; (b) the term "suitably employed" includes employment 
in the competitive labor market, sheltered situations, or on 
a nonpay basis which is consistent with the veteran's 
abilities, aptitudes and interests if the criteria contained 
in paragraph (c) (1) or (2) of this section are otherwise 
met.  38 C.F.R. § 21.283(c) provides for cases where 
rehabilitation to the point of employability has been 
achieved.  The veteran who has been found rehabilitated to 
the point of employability shall be declared rehabilitated if 
he or she: (1) Is employed in the occupational objective for 
which a program of services was provided or in a closely 
related occupation for at least 60 continuous days; (2) Is 
employed in an occupation unrelated to the occupational 
objective of the veteran's rehabilitation plan for at least 
60 continuous days if the veteran concurs in the change and 
such employment: (i) Follows intensive, yet unsuccessful, 
efforts to secure employment for the veteran in the 
occupation objective of a rehabilitation plan for a closely 
related occupation contained in the veteran's rehabilitation 
plan; (ii) Is consistent with the veteran's aptitudes, 
interests, and abilities; and (iii) Utilizes some of the 
academic, technical or professional knowledge and skills 
obtained under the rehabilitation plan; or (3) Pursues 
additional education or training, in lieu of obtaining 
employment, after completing his or her prescribed program of 
training and rehabilitation services if: (i) The additional 
education or training is not approvable as part of the 
veteran's rehabilitation program under this chapter; and (ii) 
Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

In this case, he Veteran's objective for the vocational 
rehabilitation training was to obtain a BS in business 
management.  He attended Indiana Wesleyan University and 
obtained a BS degree in Business Management in May 2004 from 
Indiana Wesleyan University.  Instead of using employment 
services, he subsequently continued his prior employment with 
Driesen Aircraft Interior Systems, and continued to utilize 
VA benefits to obtain an MBA.  He chose to pursue additional 
education, in lieu of obtaining employment different from his 
prior employment, after completing his prescribed program of 
training and rehabilitation services.  After obtaining the 
MBA, the Veteran was promoted to Sales Account Manager at 
Driesen Aircraft Interior Systems in 2006.  The RO determined 
that the Veteran had found suitable employment.  His 
employment was consistent with the goals of his individual 
written rehabilitation plan.

As noted, the Veteran was found rehabilitated under 38 C.F.R. 
§ 21.283(c).  He was rehabilitated to the point of 
employability.  He was been declared rehabilitated as he 
completed his schooling.  The Rehabilitation Plan indicated 
that the Veteran was seeking to secure and maintain 
employment in the field of business administration/sales.  
The Veteran decided to continue his prior employment and 
pursue further education.  This does not mean that he was not 
ready to obtain employment.  As noted, VA determined that he 
was rehabilitated and he did not timely appeal that 
determination.  When he completed his BS, VA felt that the 
Veteran was job ready, but he decided to continue his 
education.  He did so under VA's Chapter 30 program.  After 
completion of his MBA, he continued to be employed in the 
occupational objective for which a program of services was 
originally provided.  The MBA also apparently resulted in a 
promotion.  Thus, the Veteran had overcome his employment 
handicap to the maximum extent feasible as the goal of his 
rehabilitation program was substantially achieved.  38 C.F.R. 
§§ 21.196, 21.283.

The Veteran has now decided to pursue a Dual Doctorate of 
Business Administration program of Swiss Management Center 
and Universidad Mayor University Chile.  To the extent that 
the Veteran contends that he was not "rehabilitated;" he 
was notified of the determination that he was rehabilitated 
and he did not appeal that determination.  Further, as noted, 
his objective goal was achieved and he was ready for 
employment serves in 2004.  He chose to seek further 
education.  The evidence does not establish that he could not 
obtain employment in business administration/sales.  He chose 
not to do so at that time.  He chose to continue prior 
employment while getting his MBA.  Thus, he pursued 
additional education or training, in lieu of obtaining 
alternative employment.  This was an alternate option to 
finding employment.  As noted, this does not mean that he was 
not rehabilitated under VA regulations.  After he obtained 
the MBA, he continued the employment and was promoted within 
the field for which he obtained both the BS and the MBA, and 
which was listed on the Rehabilitation Plan.  All of his 
employment has been within the same company.  As such, the 
Board finds that there is no basis to find that the Veteran 
has not been "rehabilitated."  

In order to obtain reentrance into rehabilitation to the 
point of employability, i.e., receive an additional period of 
training or services, the evidence must show the following: 
(1) the veteran has a compensable service-connected 
disability and either; (2) the current facts, including any 
relevant medical findings, establish that his service-
connected disability has worsened to the extent that the 
effects of the service-connected disability considered in 
relation to other facts precludes him from performing the 
duties of the occupation for which he previously was found 
rehabilitated; or (3) the occupation for which he previously 
was found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of his specific employment handicap 
and capabilities.  38 C.F.R. § 21.284.

After reviewing the facts of this case in conjunction with 
the aforementioned regulation, the Board finds that 
entitlement to reentrance into a rehabilitation program is 
not warranted.  The evidence in this regard does not reflect 
that the Veteran's service-connected disabilities, rated as 
50 percent disabling combined, have worsened to the extent 
that the effects of the service-connected disability 
considered in relation to other facts precludes him from 
performing the duties of the occupation for which he 
previously was found rehabilitated.  The Veteran does not 
assert that his service-connected disabilities are playing 
any role in his desire to seek additional training under VA's 
vocational rehabilitation training.  Rather, he has provided 
other reasons.  

Thus, the competent evidence does not establish nor does the 
Veteran argue that his disabilities worsened to the extent 
that their effects, considered in relation to other facts, 
precluded him from performing the duties of the occupation 
for which he previously was found rehabilitated; nor does the 
evidence show nor does the Veteran argue that the occupation 
for which the veteran previously was found rehabilitated 
under Chapter 31 was unsuitable on the basis of his specific 
employment handicap and capabilities.  38 C.F.R. § 
21.284(a)(2),(3).

Rather, the Veteran seeks a different type of employment.  He 
seeks this change due to an alteration in his personal 
interests.   The Board acknowledges these contentions, but 
they do not satisfy the necessary criteria. The pertinent 
regulation requires that the Veteran's service-connected 
disabilities necessitate reentrance into rehabilitation.  The 
fact remains that there is no evidence or argument that the 
Veteran's service-connected disabilities preclude him from 
performing the duties of the occupation for which he 
previously was found rehabilitated.  He is currently still 
employed in that employment field.  

Further, the occupation for which he previously was found 
rehabilitated is not unsuitable on the basis of his specific 
employment handicap and capabilities.  He is suitable for 
employment in that field and has maintained such employment 
with the same employer for years.  He has been promoted 
within the same company.  There is no evidence showing that 
his service-connected disabilities made or currently make the 
occupation which he had trained for unsuitable for him.  The 
fact that he desires a different career path does not satisfy 
the criteria.  

The Board points out that the purpose of the Chapter 31 
vocational rehabilitation program is to provide the 
assistance necessary to enable veterans to obtain and 
maintain suitable employment, and that this goal was met in 
this case.

The Board finds that the evidence is against the Veteran's 
claim of entitlement to additional vocational rehabilitation 
benefits and the requisite provisions of 38 C.F.R. § 21.284 
have not been met.


ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code is 
denied.



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


